IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-15-00174-CR

                                  IN RE TERRY LEE NELSON


                                         Original Proceeding


                                   From the 13th District Court
                                     Navarro County, Texas
                                    Trial Court No. 32,660-CR


                                 MEMORANDUM OPINION


        Terry Lee Nelson has filed a petition for writ of mandamus1 that seeks post-

conviction habeas relief. Nelson requests us to order the convicting trial court to reverse

his felony conviction for sexual assault on the ground of actual innocence.

        An intermediate court of appeals has no jurisdiction over post-conviction writs of


1
  The petition has several procedural deficiencies. It lacks proof of service; a copy of all documents
presented to this Court must be served on all parties (i.e., the district attorney, as real party in interest, and
the trial court, as respondent) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. It lacks an
appendix and a record. Id. 52.3(k), 52.7. And it does not include the certification required by Rule 52.3(j).
Id. 52.3(j). To expedite this matter, we implement Rule of Appellate Procedure 2 to suspend these
requirements. Id. 2.
habeas corpus in felony cases. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—

Texarkana 2005, orig. proceeding) (citing TEX. CODE CRIM. PROC. ANN. art. 11.07(3)(a), (b)

(West 2005)); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.)

(same). The Court of Criminal Appeals and this court have recognized that “the exclusive

post-conviction remedy in final felony convictions in Texas courts is through a writ of

habeas corpus pursuant to [article] 11.07.” Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex.

Crim. App. 1996); see Ex parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no

pet.). Furthermore, intermediate courts of appeals do not have original habeas corpus

jurisdiction in criminal-law matters. Ex parte Hearon, 3 S.W.3d 650 (Tex. App.—Waco

1999, orig. proceeding).

       Because we have no jurisdiction over a post-conviction habeas corpus proceeding

in a felony case, we dismiss Nelson’s petition for lack of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 28, 2015
Do not publish
[OT06]




In re Nelson                                                                        Page 2
In re Nelson   Page 3